Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 8/18/22, with respect to the rejection(s) of claim(s) 1-20 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Feng US 2020/0252376


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-11, 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng US 2007/0280112 in view of Feng US 2020/0252376.

As per claims 1, 9, 17 Zheng teaches A method for intelligent routing of data, the method comprising: installing a proxy on a client device in a communication network; monitoring data packets received at the client device via the proxy, wherein monitoring the received data comprises scanning each received data packet for one or more classification parameters associated with sensitive data; classifying at least one data packet as sensitive based on the scan detecting the parameters associated with sensitive data; and routing the at least one data packet in accordance with one or more policies applicable to the sensitive data classification. [0055][0056][0057][0065][0075]  [0092][0093[0097]-[0101]  (Zheng teaches installing a client agent, and/or router/switch that monitors data packets and scans for classification based on the packets, when sensitive data is detected, the data is routing in accordance with policies set applicable to the classified data)
Feng teaches the proxy provides dynamic service discovery and circuit breakers for the client device [0015] [0020][0021] (security monitor, service discovery and circuit breakers)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Feng with Zheng because it would improve network communications and security.As per claims 2, 10, 18 Zheng teaches The method of claim 1, wherein classifying the at least one data packet as sensitive includes separating the at least one data packet from one or more other data packets in a data stream, wherein at least one of the other data packets in the data stream has a different classification. [0055][0056][0057][0065][0075]  (teaches specific traffic is tagged as sensitive, and processed as such, other data is not effected)As per claims 3, 11, 19 Zheng teaches The method of claim 2, further comprising routing the at least one of the other data packets in the data stream in accordance with different policies applicable to the different classification. [0092][0093[0097]-[0101] (teaches classifying the data based on packets and applying different policies to different classifications, for example different sensitivity levels and user permissions)As per claims 7, 15 Zheng teaches The method of claim 1, wherein classifying the at least one data packet is based on one or more libraries that store a plurality of parameters associated with the sensitive data. [0043][0097][0098][0099]  (examiner interprets the search phrases as taught by Zheng to be a library of parameters)As per claims 8, Zheng teaches The method of claim 1, wherein the at least one data packet is routed from one service infrastructure governed by at least one of the policies to another service infrastructure governed by another one of the policies until the policies applicable to the sensitive classification are satisfied. [0092][0093[0097]-[0101] (teaches classifying the data based on packets and applying different policies to different classifications, for example different sensitivity levels and user permissions; these policies and classifications are satisfied by the system during operation)


Claims 4, 6, 12, 14, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng US 2007/0280112 in view of Feng US 2020/0252376in view of Lian US 9,294,442


As per claims 4, 12, 20 Lian teaches The method of claim 1, wherein routing the at least one data packet includes routing the at least one data packet to a honeypot.  (Column 2 lines 1-20; Column 4 lines 25-60; Column 6 lines 40 to 52)  (Lian teaches filtering according to a security policy and if the risk score is high  data is routed to honeypot)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the honeypot of Lian with the system of Zheng because it helps prevent security failure (Col 2 lines 1-20)As per claims 6, 14 T Lian teaches the method of claim 4, further comprising identifying via the honeypot that the at least one data packet meets a defined level of security risk, and continuing to isolate the at least one data packet via the honeypot based on the identification that the at least one data packet meets the defined level of security risk. (Column 2 lines 1-20; Column 4 lines 25-60; Column 6 lines 40 to 52)  (Lian teaches filtering according to a security policy and if the risk score is high  data is routed to honeypot; honeypot further records data for analytics including bad actor data and level of risk)

Claims 5, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng US 2007/0280112 in view of Feng US 2020/0252376 in view of Lian US 9,294,442 in view of Stiansen US 2016/0044054

As per claims 5, 13 Stiansen teaches The method of claim 4, further comprising identifying via the honeypot that the at least one data packet does not meet a defined level of security risk, and further routing the at least one data packet based on the identification that the at least one data packet does not meet the defined level of security risk. [0043]  (teaches that the honeypot received the routed data and performing a plethora of security measures; if said data is made safe, then routing to destination) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the honeypot of Stiansen with the previous combination because it increases the chances of detecting security threats [0008]

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439